PER CURIAM.
The state appeals from an order granting a motion to suppress evidence. The evidence suppressed was obtained by virtue of a search warrant. The basis for suppression was the absence of language in the search warrant specifically requiring that the seized property be brought before the court as required by Subsection 933.07, Florida Statutes (1979). No prejudice to appellee is shown by the record nor is it anywhere alleged.
*214The rule in Florida is that substantial compliance with the statutory requirements applicable to search warrants is sufficient where no prejudice is shown. State v. Laiser, 322 So.2d 490 (Fla.1975); State v. Richardson, 331 So.2d 390 (Fla. 4th DCA 1976). We find substantial compliance here.
We therefore reverse the order granting the motion to suppress and remand for further proceedings.
REVERSED AND REMANDED.
DOWNEY, BERANEK and HERSEY, JJ., concur.